Case: 17-13564   Date Filed: 04/11/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13564
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:12-cr-00040-MSS-AAS-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

ROBERTO GUZMAN,
                                                            Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 11, 2018)

Before TJOFLAT, JILL PRYOR and NEWSOM, Circuit Judges.

PER CURIAM:

      Thomas Burns, appointed counsel for Roberto Guzman in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 17-13564    Date Filed: 04/11/2018   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Guzman’s conviction and sentence are AFFIRMED.




                                         2